Citation Nr: 1732835	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture.




REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney at Law




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  The Veteran had further military service from September 1980 to November 1982; however, VA has determined that his other than honorable discharge for the second period of service is a bar to VA benefits for such period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for residuals, right ankle fracture, and assigned a 10 percent disability rating, effective December 19, 2002.  The Veteran perfected a timely appeal to that decision.  Agency of Original Jurisdiction (AOJ) was subsequently transferred to the ROs in Portland, Oregon, and then Louisville, Kentucky.  

The Board acknowledges that, in a November 2006 statement, the Veteran withdrew his appeal as to the claim for a higher evaluation for residuals of right ankle fracture.  However, medical evidence received during the one year period following the statement was relevant to the right ankle disorder.  As such, the Board finds that the October 2005 rating action never became final and remains the action on appeal.  

In January 2010, the Board remanded the case for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2011.  

In October 2011, the Board again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in February 2017.  

The Board notes that the Veteran has perfected an appeal of the issues of entitlement to service connection for gastritis, service connection for post-traumatic stress disorder (PTSD), and service connection for hallux valgus (right great toe).  The RO has not yet certified these appeals to the Board.  The Board's review of the Veterans Benefits Management System (VBMS) eFolder reflects that it is likely the Agency of Original Jurisdiction is still taking action on these issues, especially in light of the Veteran's Travel Board hearing request; in the VA appeals system, the RO manages the scheduling of hearings.  As such, the Board will not accept jurisdiction over those issues at this time, but will address them in a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected residuals of right ankle fracture.  The Veteran essentially contends that his right ankle disorder is more disability than reflected by the current rating.  The Veteran argues that the recent examination of record in November 2012 is inadequate because the examiner used an x-ray that was 7 years old.  The Veteran also maintains that, contrary to the examination report, all movements were completed with difficulty.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Board notes that the Veteran was provided VA examinations in connection with his service-connected right ankle disability in August 2005, December 2006, and November 2012.  Moreover, subsequent to the more recent VA/DBQ examination in November 2012, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examinations do not comply with Correia because they do not include range-of-motion findings on active motion, passive motion, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, VA must provide another examination in order to meet its duty to assist.  

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran asking him to provide the names and addresses of all health care providers, VA and non-VA, who have provided treatment for his right ankle disorder since November 2012.  Make necessary efforts to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.  Schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected residuals of a right ankle fracture.  Access to the electronic claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  Any indicated studies must be performed and the examination report must comply with all appropriate protocols for rating ankle disabilities.  

The examination must include testing of the right ankle joint for pain in active motion, passive motion, weight-bearing and nonweight-bearing for both the joint in question and any paired joint, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, she or he must explain why that is so.  

The examiner must provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  The examiner must opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible. If such is not feasible, the examiner must explain why.  

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



